Citation Nr: 9917765	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-23 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to a higher rating for a cervical spine 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for post-operative 
residuals of left inguinal and umbilical hernias.

4.  Entitlement to a compensable rating for residuals of 
testicular cancer, with removal of the right testicle and 
recurrent left epididymitis. 


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 and 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 RO decision which denied 
service connection for heat exhaustion, granted service 
connection for a cervical spine disorder (rated 10 percent 
disabling), postoperative residuals of left inguinal and 
umbilical hernias (rated 0 percent disabling), and residuals 
of testicular cancer with removal of the right testicle and 
recurrent left epididymitis (rated 0 percent disabling).  In 
July 1996, the RO increased the veteran's rating for a 
cervical spine disorder from 10 to 20 percent.  The veteran 
appeals to the Board for service connection for heat 
exhaustion, and higher ratings for a cervical spine disorder, 
postoperative residuals of left inguinal and umbilical 
hernias, and residuals of testicular cancer with removal of 
the right testicle and recurrent left epididymitis.  In 
August 1998, the Board remanded the case so that the veteran 
could be afforded a Travel Board hearing.


REMAND

As noted above, the veteran's case was remanded to the RO in 
August 1998 so that he could be scheduled for a Travel Board 
hearing.  Indeed, his hearing was scheduled for May 20, 1999, 
but he failed to report for such.  He subsequently wrote a 
letter to the Board explaining why he did not report for the 
hearing; he also requested that he be scheduled for another 
Travel Board hearing.  In June 1999, the Board determined 
that the veteran had shown good cause for failing to appear 
for the scheduled hearing (in May 1999) and for failing to 
provide a timely request for a new hearing date.  38 C.F.R. 
§ 20.704.  As such, the Board finds that another Travel Board 
hearing should be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1998).  


Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

